SULLIVAN, C. J.
It is stipulated that the question raised by the appeal in this cause is the same as that raised in the cause of Jones v. Meyers, ante, p. 51, 35 Am. St. Rep. 259, 26 Pac. 215 (decided at the present term of this court), and that the decision in this cause abide the decision in said cause of Jones v. Meyers. For the reasons stated in the opinion of this court in the said cause of Jones v. Meyers the judgment of the court below is affirmed, with costs of this appeal.
Morgan and Huston, JJ., concur.